        Case 1:17-cv-09554-AKH Document 405 Filed 02/12/21 Page 1 of 8




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

LOUISETTE GEISS, SARAH ANN THOMAS              No. 1:17-cv-09554-AKH
(a/k/a SARAH ANN MASSE), MELISSA
THOMPSON, et al., individually and on behalf   Hon. Alvin K. Hellerstein
of all others similarly situated,

      Plaintiffs,

      v.

THE WEINSTEIN COMPANY HOLDINGS,
LLC, et al.,

      Defendants.



   PLAINTIFF MELISSA THOMPSON’S REPLY IN FURTHER SUPPORT OF HER
           EMERGENCY MOTION TO SEAL AND FOR SANCTIONS
                Case 1:17-cv-09554-AKH Document 405 Filed 02/12/21 Page 2 of 8




                                                        TABLE OF CONTENTS
I.       INTRODUCTION ................................................................................................................... 1
II.         ARGUMENT ....................................................................................................................... 2
      A.     This Court should seal Weinstein’s Response to Plaintiff’s Motion to Stay and its
      exhibits. ....................................................................................................................................... 2
      B.        Attorney Ansari violated Rule 11, warranting the imposition of sanctions. .................... 3
III.        CONCLUSION .................................................................................................................... 4




                                                                          - ii -
         Case 1:17-cv-09554-AKH Document 405 Filed 02/12/21 Page 3 of 8




       Plaintiff Melissa Thompson (“Plaintiff”), by and through her attorneys, files this reply in

further support of her emergency motion to seal Defendant Harvey Weinstein’s (“Defendant”)

Response to Plaintiffs’ Motion to Stay and its exhibits (ECF 396) and for sanctions.


                                    I.      INTRODUCTION

       The disputed email was produced by Plaintiffs at “Thompson 000565-570” as “Highly

Confidential/Attorneys’ Eyes Only:”




Inadvertently, a copy of the same email was not so designated. The Stipulated Protective Order

entered into by the parties affords any party the ability to redesignate a document as “Confidential”

or “Highly Confidential/Attorneys’ Eyes Only” if it was not originally produced as such. Plaintiff

redesignated the second copy of Ms. Thompson’s highly private and personal email as “Highly

Confidential/Attorneys’ Eyes Only.” As such, Defendant Harvey Weinstein’s continued argument

regarding the propriety of Plaintiff’s redesignation and the document’s import to a motion now

decided by this Court is misplaced.       The document has since been designated as “Highly

Confidential/Attorneys’ Eyes Only,” and this Court should therefore seal Weinstein’s Response to

Plaintiff’s Motion to Stay and its Exhibits (ECF 396).

       Despite the above, Attorney Ansari continues to argue that the email at issue should remain

part of the public record because it was essential for its argument requiring Ms. Thompson to

appear for deposition. Rule 11 affords this Court the ability to sanction a party for vexatious and

harassing filings. This Court’s individual rule 4.B.i cautions parties not to include in any filing

any information that can be deemed sensitive: “[s]ensitive information and information requiring

caution must not be included in any document filed with the Court unless such inclusion is


                                                -1-
         Case 1:17-cv-09554-AKH Document 405 Filed 02/12/21 Page 4 of 8




necessary and relevant to the case.” Attorney Ansari filed Weinstein’s Response to Plaintiff’s

Motion to Stay and attached Ms. Thompson’s email as an exhibit, but prior to Defendant’s filing,

Ms. Thompson did provide dates on which she was available for deposition. As such, the

document in no way supported the timing of Ms. Thompson’s deposition, the pretextual issue

raised by Weinstein. Because the document in no way furthered Defendant’s position and this one

copy was inadvertently produced without a “Highly Confidential/Attorneys’ Eyes Only”

designation, Plaintiff requested that Attorney Ansari withdraw the filing. He refused, and his

refusal is objectively unreasonable, warranting sanctions.

                                      II.     ARGUMENT

       A.      This Court should seal Weinstein’s Response to Plaintiff’s Motion to Stay
               and its exhibits.

       The Stipulated Protective Order agreed to by the parties contains a “claw-back” provision

which allows any party to redesignate discovery material as “Confidential” or “Highly

Confidential/Attorneys’ Eyes Only,” if any previously-produced document is incorrectly

designated. Stipulated Protective Order (ECF 309), ¶ 7. Despite this provision, and the fact that

Plaintiff had designated a copy of the very same document as “Highly Confidential/Attorneys’

Eyes Only,” Weinstein’s counsel ignores the plain language of the Stipulated Protective Order and

maintains that Plaintiff Melissa Thompson (“Plaintiff”) has no ability to redesignate and thereby

protect this document from public scrutiny. In light of Plaintiff’s redesignation of this document,1

and the fact that this Court ultimately granted Weinstein the relief he requested regarding setting



   1
     In light of Plaintiff’s redesignation of the document at issue, the Stipulated Protective Order
contains a procedure if a party seeks to challenge a confidentiality designation. ECF 309, ¶ 15.
Any continued argument on Weinstein’s part about the email and the “Highly
Confidential/Attorneys’ Eyes Only” designation should be addressed in accordance with that
procedure.

                                                -2-
         Case 1:17-cv-09554-AKH Document 405 Filed 02/12/21 Page 5 of 8




a date for Ms. Thompson’s deposition, this Court should seal Weinstein’s Response to Plaintiff’s

Motion to Stay and its Exhibits (ECF 396).

       B.        Attorney Ansari violated Rule 11, warranting the imposition of sanctions.

       A pleading signed by an attorney is a certification that “it is not being presented for any

improper purpose, such as to harass….” Fed. R. Civ. P. 11. Thus, Rule 11 gives this Court

discretion to impose sanctions for any filing that is presented solely to harass. Further, this Court’s

Rule 4.B.i requires that “[s]ensitive information and information requiring caution must not be

included in any document filed with the Court unless such inclusion is necessary and relevant to

the case.” The highly personal email at issue, elsewhere designated as highly confidential, in no

way supported Attorney Ansari’s argument regarding the timing of Ms. Thompson’s deposition.

In fact, prior to that motion being filed, Ms. Thompson had provided Attorney Ansari with dates

on which she was available for her deposition (as did Ms. Geiss and Ms. Masse). Because this

Court has since directed the parties to agree on deposition dates for both Ms. Thompson and

Weinstein (ECF 399), Attorney Ansari’s continued argument regarding Plaintiff’s redesignation

of the document and its substance is objectively unreasonable and reveals his improper motive and

desire to harass and vex Ms. Thompson by making her private email public. As such, sanctions

are warranted.

       As a final matter, Attorney Ansari points to the window contained in Rule 11 which gives

the opposing party 21-days to withdraw their offending pleading. Plaintiff provided notice via

email, demanding that Attorney Ansari withdraw the pleading. Plaintiff’s Emergency Motion to

Seal and for Sanctions (ECF 402), Ex. 2. Attorney Ansari responded that same day, refusing to

withdraw the pleading but suggesting that he would be willing to refile his response under seal if




                                                 -3-
         Case 1:17-cv-09554-AKH Document 405 Filed 02/12/21 Page 6 of 8




this Court so ordered. Id., Ex. 3. Thus, Attorney Ansari did not need 21 days to respond, and

Plaintiff’s motion followed.

        For the foregoing reasons, Plaintiff’s motion to seal and for sanctions should be granted.

                                       III.   CONCLUSION

        Plaintiff Melissa Thompson respectfully requests that this Court grant her motion and seal

Weinstein’s Response to Plaintiff’s Motion to Stay and its Exhibits (ECF 396) and impose

sanctions against Attorney Imran Ansari for his vexations and harassing conduct, and grant such

other relief as is just and appropriate.


Dated: February 12, 2021                      Respectfully submitted,

                                              By: /s/ Lynn A. Ellenberger
                                              Lynn A. Ellenberger
                                              FEGAN SCOTT LLC
                                              500 Grant Street, Suite 2900
                                              Pittsburgh, Pennsylvania 15219
                                              Tel: (412) 346-4104
                                              lynn@feganscott.com

                                              Elizabeth A. Fegan
                                              FEGAN SCOTT LLC
                                              150 S. Wacker Dr., 24th Floor
                                              Chicago, Illinois 60606
                                              Tel: (312) 741-1019
                                              beth@feganscott.com

                                              Steve W. Berman
                                              Shelby Smith
                                              HAGENS BERMAN SOBOL
                                              SHAPIRO LLP
                                              1301 Second Avenue, Suite 2000
                                              Seattle, Washington 98101
                                              Tel: (206) 623-7292
                                              steve@hbsslaw.com
                                              shelby@hbsslaw.com




                                               -4-
Case 1:17-cv-09554-AKH Document 405 Filed 02/12/21 Page 7 of 8




                            Whitney K. Siehl
                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            455 N. Cityfront Plaza Drive
                            Suite 2410
                            Chicago, Illinois 60611
                            Tel: (708) 628-4949
                            whitneys@hbsslaw.com

                            Nathaniel A. Tarnor
                            HAGENS BERMAN SOBOL
                            SHAPIRO LLP
                            555 Fifth Avenue
                            Suite 1700
                            New York, NY 10017
                            Tel: (646) 543-4992
                            Fax: (917) 210-3980
                            nathant@hbsslaw.com

                            Attorneys for Plaintiffs




                             -5-
        Case 1:17-cv-09554-AKH Document 405 Filed 02/12/21 Page 8 of 8




                                CERTIFICATE OF SERVICE

       I, Lynn A. Ellenberger, an attorney, affirm that the foregoing was filed on this day on

ECF, which automatically served all counsel of record.


Dated: February 12, 2021                            Respectfully submitted,

                                                    By: /s/ Lynn A. Ellenberger
                                                    Lynn A. Ellenberger
